Citation Nr: 0906669	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-37 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to July 31, 2000, for 
the grant of entitlement to service connection for a 
bilateral hearing loss disability for accrued benefits 
purposes.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
December 1945.  He was a former prisoner-of-war (POW).  He 
died in September 2001.  The appellant is advancing her claim 
as the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in November 2007 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

On July 31, 2000, the Veteran filed a claim to reopen a prior 
final denial of service connection for bilateral hearing 
loss.  Service connection was granted effective from the date 
of the re-opened claim.  


CONCLUSION OF LAW

There is no legal basis for an effective date prior to July 
31, 2000, for the grant of service connection for bilateral 
hearing loss.  38 U.S.C.A.  §§ 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.155, 3.400 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in January 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
November 2008 supplemental statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Accrued Benefits

At the time of his death, the Veteran had a pending claim of 
entitlement to an effective date prior to July 31, 2000, for 
the grant of entitlement to service connection for a 
bilateral hearing loss disability

The Veteran's claim terminated with his death.  See Landicho 
v. Brown, 7 Vet.App. 42, 47 (1994).  However, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased Veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121.  Thus, while the claim for accrued 
benefits is separate from the claim of entitlement to an 
earlier effective date, the accrued benefits claim is 
derivative of the Veteran's claim and the appellant takes the 
Veteran's claim as it stood on the date of his death.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed.Cir. 1998).  The Veteran 
died in September 2001, and the claim for accrued benefits 
was received in November 2001.  The Board found, in a 
November 2001 decision, that the Veteran had a claim for an 
earlier effective date for the grant of service connection 
pending at the time of his death    

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the Veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of the Veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  Here, the appellant is advancing essentially the 
same claim of an earlier effective date for the grant of 
service connection for bilateral hearing loss, for accrued 
benefits purposes, which the Veteran had pending at the time 
of his death.

Effective Dates

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

In addition, the effective date of a grant of benefits based 
on new and material evidence following a prior final denial, 
other than service department records, is the date of receipt 
of a new claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), 
(r).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA or the uniformed 
services will be accepted as an informal claim for benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

In this case, the Veteran's claim for service connection for 
bilateral hearing loss was denied several times.  The most 
recent denial is dated October 1968.  The Veteran failed to 
file a notice of disagreement.  Consequently, the decision 
became final.  

The Veteran's application to reopen the claim was received on 
July 31, 2000.  He underwent a VA examination in September 
2000; and the examiner rendered a nexus opinion that was 
favorable to the Veteran.  Consequently, the RO granted 
service connection by way of a February 2001 rating decision, 
with an effective date of July 31, 2000 (the date of receipt 
of the application to reopen the previously denied claim.)   

As noted above, the effective date of a grant of benefits 
based on new and material evidence following a prior final 
denial, other than service department records, is the date of 
receipt of a new claim, or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii), (r).  As such, the Board finds that July 31, 
2000 is the proper effective date for the grant of service 
connection for bilateral hearing loss.  

The Board notes the Veteran's argument that pursuant to 38 
C.F.R. § 3.400(o)(2), the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if any application is received within one year from 
such date.  The Board notes however, that this regulation 
refers to the effective date of an award of "increased 
compensation."  The Veteran's July 2000 application to 
reopen is not an increased rating claim.  It is a claim for 
service connection.  As such, 38 C.F.R. § 3.400(o)(2) is 
inapplicable.  

As such, the Veteran's claim for an effective earlier than 
July 31, 2000 for the grant of service connection for 
bilateral hearing loss must be denied.  
 



ORDER

An effective date prior to July 31, 2000, is not warranted 
for the grant of service connection for bilateral hearing 
loss for accrued benefit purposes.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


